DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 11/19/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the preamble states a method for detecting the interaction of analyte and a mechanically-strained oligonucleotide construct. However none of the method steps perform said reaction. Without any active, positive steps delimiting how the method is actually practiced, it is unclear how the method of claim 1 is performed. While minute details are .
Claim 1 is vague and indefinite because it unclear how the detecting step is performed. It is unclear of what constitutes a detectable characteristic. Does it mean that the oligonucleotide comprises some sort of label or dye? Or is it something else?
Also it is unclear of what constitutes the metes and bounds of a “characteristic”. Is it a functional or structural characteristic? 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the present case, the claims are directed to a process. The process claim(s) recite(s) a law of nature: 
With respect to the law of nature, complementary nucleic acids will hybridize to one another to form different type of constructs and all be products of nature.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In the present case, the claim(s) have not been found to recite additional elements that integrate the judicial exception into a practical application. It is noted that detecting the characteristic of oligonucleotide constructs is well known in the art. In 
As noted in Ariosa Diagnostics, Inc., et al. v.Sequenom, Inc., et al. 115 USPQ2d 1152 (Fed. Cir. 2015):
In Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. ___, 132 S. Ct. 1289 (2012), the Supreme Court set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, we determine whether the claims at issue are directed to a patent-ineligible concept. Jd. at 1297. If the answer is yes, then we next consider the elements of each claim both individually and “as an ordered combination” to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. Id. at 1298.

Mayo made clear that transformation into a patent-eligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” /d. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features” to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parkerv. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”). (Emphasis added).

In the present case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the detection of mechanically strained constructs was well known in the art. 

In view of the above showing, the claimed method has not been found to recite “new and useful” process steps.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahtab et al. (JACS, 1995, 117, 9099-9100).
Mahtab et al. discloses the adsorption method of oligonucleotides of defined sequences to CdS quantum dot particles. They find that the surface-sensitive luminescence of these particles can discriminate between “straight”, “bent”, and “kinked” oligonucleotides in solution (which is viewed as a component of the mechanically-strained oligonucleotide construct of instant claim 9).  Said method is viewed to be inclusive of the instant method for detecting the interaction of an analyte (CdS particles) and a mechanically-strained oligonucleotide construct, the method comprising: providing a solution, the solution comprising the mechanically-strained oligonucleotide construct; and detecting at least one detectable characteristic (“straight”, “bent”, and “kinked”) of the mechanically-strained oligonucleotide. Mahtab et al. teaches that the CdS quantum dot particles were surface-enriched with Cd2+ (which is viewed to be inclusive of the instant claims 6 and 7 where the analyte comprises an ion). Figure 1 illustrates how the kinked GGCC-containing DNA quenches the emission much more .

Claim(s) 1-4, 9-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao Qu et al 2010 EPL 90 18003 p1-p5. (cited in the IDS filed 3/3/2020).
Qu et al. disclose a method comprising: providing a solution, the solution comprising the mechanically-strained oligonucleotide construct; and detecting at least one detectable characteristic of the mechanically-strained oligonucleotide.  They teach a system shown in fig. 1. The sequence of two synthetic DNA oligomers designed to produce, upon hybridization, a stressed molecule where the ds DNA part (which contains one nick in the middle) is bent and the ss part is stretched (which is viewed to be inclusive of instant claim 2). The stretching elasticity of ss DNA is quantitatively known. They measure the total elastic energy Etot of the molecule, as a function of Ns (the number of bases in the ss part, fig. 1) at fixed Nd (the number of bp in the ds part). Which is viewed to be inclusive of detecting at least one detectable characteristic of the mechanically-strained oligonucleotide. Nd is greater than 10 but less than 100, and Ns is greater than 5 but less than 80. (See Figures 2-3). Figures 2-3 shows separation by electrophoresis and detection of the characteristic of the mechanically-strained oligonucleotide is a spectroscopic feature (see page 2 col. 2, second paragraph).

Claim(s) 1-6, 8-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. Biophysical Journal Volume 96 March 2009 2344–2352.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	11 January 2022